Citation Nr: 1746628	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 30, 2012, for the reinstatement of VA service-connected disability compensation benefits that were terminated effective October 30, 2002, due to his status as a fugitive felon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a travel Board hearing in April 2017.  A review of the record shows that he did not appear at the scheduled hearing.

In an April 2017 statement the Veteran requested to withdraw his hearing request.  Accordingly, the Veteran's request for hearing is deemed withdrawn.


FINDINGS OF FACT

1.  On October 30, 2002, a warrant was issued in Philadelphia County for the Veteran's arrest based on the charge of a felony criminal offense.

2.  After complying with necessary due process requirements, in December 2011, VA retroactively terminated the Veteran's disability compensation effective October 30, 2002, based on his fugitive felon status.  

3.  From October 30, 2002 to April 30, 2012, when the warrant was cleared, the Veteran was not eligible for VA compensation benefits based on his status as a fugitive felon.

4.  There is no evidence on file that the Veteran notified VA that his October 30, 2002 warrant was cleared prior to April 30, 2012, and his VA compensation was reinstated as of that date.



CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for reinstatement of payment of VA disability compensation prior to April 30, 2012, have not all been met.  38 U.S.C.A. §§ 501, 5110 (West 2014); 38 C.F.R. § 3.665 (n); 38 C.F.R. §§ 3.400 (r) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2011.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the appeal for an earlier effective date for reinstatement of payment of service-connected disability compensation benefits, in cases such as this, where the benefit has been granted and an initial effective date has been assigned, the original claim has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

II.  Analysis

A Veteran who is otherwise eligible for service-connected compensation may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (n) (2016).

The term "fugitive felon" includes a person who is a fugitive by reason of (i) fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665 (n) (2016).  Additionally, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665 (n)(3).

Historically, in a January 1970 rating decision, the RO granted the Veteran service-connected disability compensation benefits, effective from March 1969.  Thereafter, the left knee disability was increased to a 100 percent total disability rating from August 9, 2011 to September 1, 2012, and 30 percent disabling thereafter.  In a June 1999 rating decision, the RO granted service connection for PTSD, effective May 1992.  Thereafter, PTSD was increased to a 70 percent evaluation, effective August 1999.  Service connection for diabetes mellitus was granted with a 20 percent disability rating, effective January 27, 2002 and a 10 percent disability rating for peripheral neuropathy of the left lower extremity was also granted, effective December 16, 2009.  Thereafter, the RO granted service connection for erectile dysfunction and special monthly compensation, effective January 15, 2004.  He was awarded individual unemployability from August 31, 1999. 

The Veteran contends that he is entitled to an effective date earlier than April 30, 2012, for the reinstatement of payment of his service-connected disability compensation benefits.  He contends that the proper effective date for reinstatement is January 2012.  In statements received in October 2012 the Veteran further explained that he was unaware of the warrant due to his failing health over the past 12 years.  He explained that he was living in the Philippines and returned to the United States due to problems with healthcare.

In an August 2011 letter the RO proposed to discontinue the Veteran's benefits due to evidence showing that he was a "fugitive felon".  In a subsequent December 2011 letter the RO notified the Veteran that benefits were discontinued as proposed in that the entire sum of benefits would be withheld retroactively effective October 30, 2002.  In a February 2012 response the Veteran requested his benefits are reinstated stating that he is no longer a felon and currently on probation.  In a July 2012 notification the Veteran was informed that benefits were reinstated effective April 30, 2012.  

Pertinent evidence of record includes warrant information obtained from the VA Office of Inspector General (OIG) Fugitive Felon Program, which shows a warrant for the Veteran's arrest issued on October 30, 2002 by the Probation Office Quarter Session Court in Philadelphia.  The warrant was a result of the criminal offense robbery.  Additionally, a Court order titled "Order (Sentencing)" dated April 30, 2012 shows the Veteran was convicted of multiple criminal offenses and enclosed a receipt documenting a payment remitted toward court assessed fees.

A court document titled Short Certificate issued by the criminal trial division indicates on April 30, 2012 a judge ordered the bench warrant withdrawn.

A July 2012 VA Form 21-0820, Report of General Information, indicates the VA contacted the Criminal Justice Center of Pennsylvania and confirmed that the Veteran's warrant #10005357 was cleared on April 30, 2012.

A July 2012 letter to the Veteran shows that his compensation benefits were adjusted as a result of a cleared warrant.  The effective date of reinstatement was April 30, 2012, the date that the evidence of record shows the warrant was cleared.  In a subsequent July 2012 statement, the Veteran asserted that his benefits should be reinstated as of January 2012.  A July 2012 VA Form 21-0820, Report of General Information, shows the Veteran contacted VA by phone and reported that he was never arrested for offenses under warrant number 10005357.  He stated that he had been in the hospital when he learned of the warrant and paid the fine upon hospital discharge.

While the Veteran has contended that he was not aware of his "fugitive felon" status, the Board notes that in Mountford v. Shinseki, 24 Vet. App. 443 (2011), the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge that a warrant had been issued is not part of the statutory requirement under 38 U.S.C.A. § 5313B.  The Court held that neither the statute nor its legislative history suggested that to be a fugitive felon one must have knowledge of the warrant.  Id.  Accordingly, the Board finds that because the probative evidence shows that a warrant was issued on October 30, 2002, for a felony offense, and subsequently cleared on April 30, 2012, following the payment of court assessed fees, any lack of knowledge of his status as a fugitive felon is not of consequence. 

Based on the evidence discussed above, the Board finds that the October 30, 2002 warrant was issued because the Veteran was convicted of criminal offenses for commission of a felony under the Federal or State law.  See 38 C.F.R. § 3.665(n).  The warrant was not cleared until April 30, 2012.  For these reasons, the Board finds that the Veteran was a fugitive felon for VA purposes under the provisions of 38 U.S.C.A. § 5313B from October 30, 2002 to April 30, 2012, and he was not eligible for VA compensation benefits based on his status as a fugitive felon during that time.

The Veteran contends that the effective date of the reinstatement of his benefits should be in January 2012.  For the reasons and bases discussed below, the Board finds that an effective date prior to April 30, 2012 is not warranted for reinstatement of payment of his disability compensation benefits.  On the alternative, the Veteran's representative argues that it was improper for his VA disability compensation to be stopped for the duration of his outstanding warrant as the only felony offense was aggravated assault, which was dismissed in August 2002.  

Generally, and except as otherwise provided, the effective date of award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim, or any application based on additional evidence.  38 C.F.R. § 3.160 (e).  

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  The provisions of this paragraph are applicable to applications for reopening or resumption of payments.  If substantiating evidence is required with respect to the veracity of a witness or the authenticity of documentary evidence timely filed, there will be allowed for the submission of such evidence one year from the date of the request therefor.  38 C.F.R. § 3.109.

The Board has reviewed all of the evidence of record.  The Veteran was properly notified in August 2011 of the proposed termination of payment of his VA compensation due to an outstanding warrant, which included the felony offense of robbery, and in December 2011 when payment of his compensation benefits was terminated.  There is no evidence on file that the Veteran's warrant had been cleared prior to April 30, 2012.  Thus, the proper effective date can be no earlier than the date that he notified VA of the warrant clearance, and the date that the warrant was cleared and he was no longer considered a "felony fugitive" i.e., April 30, 2012.  U.S.C.A. §§ 501, 5110 (a); 38 C.F.R. § 3.400 (r).  As such, the effective date for reinstatement of payment of VA disability compensation is April 30, 2012.  

The Board finds these arguments for an earlier effective date are not prevailing.  The essential problem with the claim is that it is limited by the reinstatement of the Veteran's benefits on April 30, 2012, which is controlled by 38 C.F.R. § 3.665.  This section requires that a Veteran who is otherwise eligible for service-connected compensation may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon.  In the present case, the Veteran's compensation was discontinued effective October 30, 2002 because according to the records of the VA OIG Fugitive Felon Program, as well as the submitted court documents associated with the claims file, in October 2002 the Veteran was charged with multiple offenses, to include misdemeanor offenses and a felony offense.  38 C.F.R. § 3.665 (n)(3).

As discussed above, the Veteran submitted documentation showing the outstanding warrant was cleared on April 30, 2012.  The Veteran's evidence to reinstate his service-connected benefits shows that he was charged with multiple offenses, which classified him as a "felony fugitive" and clearly the law does not permit an effective date prior to April 30, 2012, the date the warrant was cleared for reinstatement of compensation for the Veteran's service-connected disabilities, which is the date presently assigned.

When it was discovered by the records of the VA OIG that the Veteran had an outstanding warrant for arrest in connection with a felony, all benefits were withheld from that date until the warrant was cleared on April 30. 2012.  Veterans are not entitled to receive VA benefits when they are fugitive felons, thus the Board does not find any legal basis upon which an effective date earlier than April 30, 2012 can be assigned.  Accordingly, an effective date prior to April 30, 2012 for reinstatement of payment of VA disability compensation is denied.


ORDER

Entitlement to an earlier effective date prior to April 30, 2012 for the reinstatement of payment of VA disability compensation benefits is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


